OMB APPROVAL OMB Number:3235-0570 Expires:January 31, 2014 Estimated average burden Hours per responses:20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-08873 American Fidelity Dual Strategy Fund, Inc. (Exact name of registrant as specified in charter) 2000 N. Classen Oklahoma City, Oklahoma73106 (Address of principal executive offices)(Zip code) Stephen P. Garrett American Fidelity Assurance Company 2000 N. Classen Oklahoma City, Oklahoma73106 (Name and address of agent for service) Registrant’s telephone number, including area code:405.523.5200 Date of fiscal year end:December 31 Date of reporting period:June 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in it regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for educing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1:Report to Shareholders Semi-Annual Report June 30, 2012 June 30, 2012 Dear Participant: Despite Europe and its impact on US consumer confidence, the US stock market has held up well.During the first six months of this year, on a total return basis, the S&P 500 index was up 9.5%.For the last twelve months, the same index was up 5.5%As expressed in the stock market and other data, the US economy is recovering.The housing market has begun to lift off the bottom, motor vehicle sales continue to be strong and employment is slowly improving. The Dual Strategy Fund continues to maintain equal commitments to the value and growth styles of investing in US stocks.Those two distinct styles have proven durable over time, but have not moved in exact tandem.Thus, the Fund stands ready to benefit from which of those two approaches is doing best at the time. Sincerely, David R. Carpenter, President American Fidelity Dual Strategy Fund, Inc. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Statement of Assets and Liabilities June 30, 2012 (Unaudited) Assets Investments, at fair value (cost $146,118,151) $ 166,820,683 Accrued interest and dividends 208,535 Accounts receivable for securities sold 1,209,979 Total assets 168,239,197 Liabilities Accounts payable for securities purchased 2,592,987 Total liabilities 2,592,987 Net assets $ 165,646,210 Composition of net assets: Net capital paid in on shares of capital stock $ 146,145,999 Undistributed net investment income 2,878,766 Accumulated net realized losses (4,081,088) Unrealized appreciation on investments 20,702,533 Net assets (equivalent to $10.97 per share based on 15,103,616 shares of capital stock outstanding) $ 165,646,210 See accompanying notes to financial statements. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Statement of Operations Six months ended June 30, 2012 (Unaudited) Investment income: Income: Dividends (net of foreign taxes paid of $33,978) $ 1,459,862 Interest 2,838 1,462,700 Expenses: Investment advisory fees 418,890 Net investment income 1,043,810 Realized gains on investments: Proceeds from sales 60,845,158 Cost of securities sold 55,103,748 Net realized gains on investments 5,741,410 Unrealized appreciation on investments, end of period 20,702,533 Unrealized appreciation on investments, beginning of year 13,503,017 Change in unrealized appreciation on investments 7,199,516 Net increase in net assets resulting from operations $ 13,984,736 See accompanying notes to financial statements. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Statements of Changes in Net Assets Six months ended June 30, 2012 and Year ended December 31, 2011 (Unaudited) Increase (decrease) in net assets from operations: Net investment income $ 1,043,810 1,827,595 Net realized gains on investments 5,741,410 11,163,399 Change in unrealized appreciation (depreciation) on investments 7,199,516 (12,657,592) Net increase in net assets resulting from operations 13,984,736 333,402 Distributions to shareholders: Investment income — (1,600,000) Total distributions to shareholders — (1,600,000) Changes from capital stock transactions (5,604,600) (7,582,132) Increase (decrease) in net assets 8,380,136 (8,848,730) Net assets, beginning of year 157,266,074 166,114,804 Net assets, end of period $ 165,646,210 157,266,074 Undistributed net investment income $ 2,878,766 1,834,956 See accompanying notes to financial statements. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Financial Highlights (Unaudited) Six months ended Year Ended December 31 June 30 Per share data (1): Net investment income (loss) $ 0.10 0.11 0.14 Net realized and unrealized gains (losses) from securities 1.52 1.65 (4.88) 1.62 1.76 (4.74) Distributions- investment income - (0.12) (0.13) (0.16) Distributions – capital gains - - — — (0.27) Net increase (decrease) in net asset unit value 1.50 1.63 (5.17) Net asset unit value, beginning of period 8.67 7.04 12.21 Net asset unit value, end of period $ 10.17 8.67 7.04 Net assets outstanding, end of period $ 166,114,804 147,268,249 119,218,457 Ratios: Ratio of expenses to average net assets 0.50% 0.50% 0.50% 0.50% 0.50% Ratio of net investment income to average net assets 1.24% 1.09% 1.11% 1.46% 1.39% Portfolio turnover rate 33.79% 69.91% 102.34% 135.04% 84.35% Total return (2) 0.57% 0.06% 18.73% 25.01% (38.60)% (1)Per share calculations were performed using the average shares outstanding method. (2)Total return figures do not reflect charges pursuant to the terms of the variable annuity contracts funded by separate accounts that invest in the Fund's shares. See accompanying notes to the financial statements. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments June 30, 2012 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Amusement and Recreation Services: The Walt Disney Company 10,605 $ 0.31% 0.31% Apparel and Accessory Stores: American Eagle Outfitters, Inc. 17,600 0.21% Foot Locker, Inc. 10,900 0.20% Nordstrom, Inc. 5,765 0.17% Ross Stores, Inc. 27,562 1.04% The Gap, Inc. 46,000 0.76% The TJX Companies, Inc. 17,386 0.45% 2.83% Apparel and Other Finished Products: PVH Corp. 4,700 0.22% 0.22% Auto Dealers, Gas Stations: Autozone, Inc. * 3,114 0.69% 0.69% Building Materials and Garden Supplies: Lowe's Companies, Inc. 67,000 1.15% The Home Depot, Inc. 7,500 0.24% Tractor Supply Company 6,845 0.34% 1.73% Business Services: Accenture plc ** 38,589 1.40% Alliance Data Systems Corporation * 5,200 0.42% Automatic Data Processing, Inc. 10,760 0.36% CA, Inc. 25,300 0.41% Cerner Corporation * 1,960 0.10% Check Point Software Technologies LTD. * ** 4,260 0.13% eBay Inc. * 12,670 0.32% Google Inc. * 1,252 0.44% IHS Inc. * 2,170 0.14% International Business Machines Corporation 25,281 2.99% Intuit Inc. 31,879 1.14% Microsoft Corporation 93,119 1.72% NetSuite Inc. * 3,075 0.10% Oracle Corporation 27,930 0.50% priceline.com Incorporated * 635 0.26% Salesforce.com, Inc. * 3,099 0.26% SAP AG ** 11,700 0.42% Symantec Corporation * 43,966 0.39% The Western Union Company 27,600 0.28% Tyco International Ltd. ** 10,005 0.32% Verisk Analytics, Inc. * 6,465 0.19% Visa Inc. 8,000 0.60% VMware Inc. * 5,515 0.30% 13.19% AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments June 30, 2012 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Chemicals and Allied Products: Abbott Laboratories 38,600 $ 1.50% Agrium Inc. ** 1,200 0.06% Air Products & Chemicals, Inc. 1,200 0.06% Allergan, Inc. 5,810 0.32% Amgen Inc. 6,600 0.29% Biogen Idec Inc. * 2,640 0.23% Bristol-Myers Squibb Company 32,535 0.71% Celanese Corporation 2,485 0.05% Celgene Corporation * 11,541 0.45% CF Industries Holdings, Inc. 600 0.07% Colgate-Palmolive Company 2,015 0.13% E.I. du Pont de Nemours and Company 14,575 0.44% Eastman Chemical Company 2,100 0.06% Ecolab Inc. 5,315 0.22% Eli Lilly and Company 10,500 0.27% FMC Corporation 4,135 0.13% Gilead Sciences, Inc. * 14,461 0.45% Johnson & Johnson 32,290 1.32% Medivation, Inc. * 2,850 0.16% Merck & Co., Inc. 50,700 1.28% Monsanto Company 10,215 0.51% Novo Nordisk A/S ** 1,930 0.17% Perrigo Company 2,740 0.20% Pfizer Inc. 19,700 0.27% PPG Industries, Inc. 8,095 0.52% Praxair, Inc. 3,960 0.26% Sanofi-Aventis ** 13,000 0.30% Sigma-Aldrich Corporation 2,995 0.13% The Dow Chemical Company 3,000 0.06% 10.62% Communications: AT&T Inc. 11,670 0.25% CBS Corporation 42,914 0.85% Discovery Communications, Inc. * 14,557 0.48% Level 3 Communications, Inc. * 47,266 0.63% NII Holdings, Inc. * 16,300 0.10% Time Warner Cable Inc. 10,488 0.52% 2.83% Depository Institutions: Fifth Third Bancorp 23,500 0.19% JPMorgan Chase & Co. 9,900 0.21% KeyCorp 43,100 0.20% Regions Financial Corporation 50,200 0.21% U.S. Bancorp 50,750 0.99% Wells Fargo & Company 19,520 0.39% 2.19% Durable Goods, Wholesale: Reliance Steel & Alumnium Co. 2,200 0.07% W.W. Grainger, Inc. 2,155 0.25% 0.32% AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments June 30, 2012 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Eating and Drinking Places: Chipotle Mexican Grill, Inc. * 510 $ 0.12% McDonald’s Corporation 5,800 0.31% Starbucks Corporation 14,055 0.45% Yum! Brands, Inc. 5,210 0.20% 1.08% Electric, Gas, and Sanitary Services: Ameren Corporation 6,100 0.12% American Electric Power Company, Inc. 5,400 0.13% DTE Energy Company 3,500 0.12% Edison International 4,600 0.13% Entergy Corporation 2,900 0.12% FirstEnergy Corp. 4,400 0.13% NRG Energy, Inc. * 13,700 0.14% NV Energy, Inc. 12,800 0.14% ONEOK, Inc. 17,880 0.46% Pinnacle West Capital Corporation 4,100 0.13% Public Service Enterprise Group Incorporated 6,200 0.12% Stericycle, Inc. * 5,645 0.31% Teco Energy, Inc. 10,700 0.12% The Williams Companies, Inc. 30,310 0.53% 2.70% Electronic and Other Electric Equipment: Ametek, Inc 3,965 0.12% Amphenol Corporation 11,500 0.38% ASML Holding N.V. ** 13,100 0.41% Broadcom Corporation 27,114 0.55% General Electric Company 20,970 0.27% Intel Corporation 51,783 0.83% Molex Incorporated 85,900 1.05% Qualcomm Incorporated 25,636 0.86% 4.47% Engineering, Accounting, Research, Mgmt and Relation Services: ABB Ltd ** 15,700 0.15% 0.15% Fabricated Metal Products: Ball Corporation 2,500 0.06% Parker-Hannifin Corporation 12,459 0.58% 0.64% Food and Kindred Products: Anheuser-Busch InBev SA/NV ** 21,850 1.05% Archer-Daniels-Midland Company 3,400 0.06% Bunge Limited ** 1,700 0.06% Corn Products International, Inc. 2,000 0.06% Diageo plc ** 4,575 0.28% Kraft Foods Inc. 10,835 0.25% McCormick & Company, Incorporated 3,515 0.13% Mead Johnson Nutrition Company 4,690 0.23% Monster Beverage Corporation * 7,055 0.31% The Coca-Cola Company 12,077 0.57% The Hershey Company 1,480 0.07% 3.07% AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments June 30, 2012 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Food Stores: Safeway Inc. 23,800 $ 0.26% Whole Foods Market, Inc. 5,255 0.30% 0.56% Furniture and Fixtures: Johnson Controls, Inc. 7,800 0.13% 0.13% General Merchandise: Costco Wholesale Corporation 2,400 0.14% Dillard's, Inc. 5,400 0.21% Dollar Tree, Inc. * 20,312 0.66% Macy's, Inc. 28,685 0.59% 1.60% Heavy Construction Non-Building: Flour Corporation 21,850 0.65% KBR, Inc. 8,900 0.13% 0.78% Holding and Other Investment Offices: Brookfield Asset Management Inc. ** 60,800 1.21% Digital Realty Trust, Inc. 8,535 0.39% 1.60% Home Furniture and Equipment: Bed Bath & Beyond Inc. * 15,478 0.58% 0.58% Hotels, Other Lodging Places: Wyndham Worldwide Corporation 6,900 0.22% 0.22% Industrial Machinery and Equipment: Apple Computer, Inc. * 6,061 2.14% Cisco Systems, Inc. 39,214 0.41% Cummins Engine, Inc. 10,474 0.61% Dover Corporation 27,300 0.88% Eaton Corporation 6,100 0.15% EMC Corporation * 50,124 0.77% F5 Networks, Inc. * 5,963 0.36% Fortinet, Inc. * 8,670 0.12% Lam Research Corporation * 18,692 0.43% National Oilwell Varco, Inc. 14,355 0.56% Pitney Bowes, Inc. 18,800 0.17% SanDisk Corporation * 16,666 0.37% SPX Corporation 2,910 0.11% Teradata Corporation * 23,134 1.00% The Timken Company 5,100 0.14% Western Digital Corporation * 19,935 0.37% 8.59% AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments June 30, 2012 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Instruments and Related Products: 3M Company 2,900 $ 0.16% Agilent Technologies, Inc. 18,280 0.43% Baxter International Inc. 50,452 1.62% C.R. Bard, Inc. 7,637 0.50% Danaher Corporation 26,331 0.83% Intuitive Surgical, Inc. * 985 0.33% KLA-Tencor Corporation 15,580 0.46% Medtronic, Inc. 18,756 0.44% Northrop Grumman Corporation 10,100 0.39% Roper Industries, Inc. 13,748 0.82% Stryker Corporation 13,791 0.46% The Cooper Companies, Inc. 10,163 0.49% Thermo Fisher Scientific Inc. 7,075 0.22% Trimble Navigation Limited * 4,120 0.11% Zimmer Holdings, Inc. 7,300 0.28% 7.54% Insurance Carriers: Ace LTD. ** 4,400 0.20% Aetna Inc. 22,070 0.52% Assurant, Inc. 8,300 0.17% Axis Capital Holdings Limited ** 55,000 1.08% Berkshire Hathaway Inc. * 20,300 1.02% Humana Inc. 5,900 0.27% Lincoln National Corporation 15,000 0.20% Metlife Capital Trust, Inc. 10,400 0.19% Principal Financial Group, Inc. 13,300 0.21% Prudential Financial, Inc. 6,800 0.20% RenaissanceRe Holdings Ltd. ** 21,550 0.99% The Chubb Corporation 4,500 0.20% The Hartford Financial Services Group, Inc. 18,700 0.20% The Travelers Companies, Inc. 5,400 0.21% UnitedHealth Group Incorporated 21,792 0.77% Unum Group 15,900 0.18% Wellpoint, Inc. 6,500 0.25% 6.86% Leather and Leather Products: Coach, Inc. 12,176 0.43% 0.43% Lumber and Wood Products: Leucadia National Corporation 91,000 1.17% 1.17% Metal Mining: Cliffs Natural Resources Inc. 1,900 0.06% Freeport-McMoRan Copper & Gold Inc. 21,354 0.44% 0.50% Mining, Quarry Nonmetal Minerals: Teck Resources Limited ** 3,200 0.06% 0.06% Miscellaneous Retail: CVS Caremark Corp 15,988 0.45% IAC/InteractiveCorp 11,730 0.32% PetSmart, Inc. 19,483 0.80% Sally Beauty Holdings, Inc. * 7,600 0.12% 1.69% AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments June 30, 2012 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Nondepository Institutions: American Express Company 27,258 $ 0.96% Discover Financial Services 9,900 0.21% SLM Corporation 23,500 0.22% 1.39% Nondurable Goods-Wholesale: Amerisource Bergen Corporation 32,695 0.78% Cardinal Health, Inc. 11,500 0.29% McKesson Corporation 0.72% 1.79% Oil and Gas Extraction: Apache Corporation 0.17% Cabot Oil & Gas Corporation 0.20% Encana Corporation ** 86,800 1.09% Eni S.p.A ** 7,000 0.18% Helmerich & Payne, Inc. 5,800 0.15% Nabors Industries Ltd. * ** 19,400 0.17% Noble Corporation ** 64,600 1.27% Occidental Petroleum Corporation 3,500 0.18% Plains Exploration & Production Company * 28,000 0.59% Royal Dutch Shell PLC ** 4,400 0.18% Schlumberger N.V. (Schlumberger Limited) ** 36,050 1.41% Southwestern Energy Company * 18,025 0.35% Talisman Energy Inc. ** 25,900 0.18% Transocean LTD.** 0.16% 6.28% Paper and Allied Products: International Paper Company 3,400 0.06% Kimberly-Clark Corporation 5,800 0.29% 0.35% Petroleum Refining and Related Industries: BP PLC-Spons ADR ** 7,300 0.18% Chevron Corporation 2,792 0.18% ConocoPhillips 5,500 0.18% Exxon Mobil Corporation 16,150 0.83% Total SA ** 6,100 0.17% Valero Energy Corporation 13,000 0.19% 1.73% Primary Metal Industries: Alcoa Inc. 11,400 0.06% Nucor Corporation 2,600 0.06% Steel Dynamics, Inc. 9,200 0.06% 0.18% Printing, Publishing, & Allied Lines: R.R. Donnelley & Sons Company 24,800 0.18% 0.18% Railroad Transportation: Union Pacific Corporation 9,240 0.67% 0.67% Real Estate: PICO Holdings, Inc. * 72,200 0.98% 0.98% AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments June 30, 2012 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Rubber & Miscellaneous Plastic Products: Armstrong World Industries, Inc. 5,185 $ 0.15% Nike, Inc.-Class B 2,980 0.16% 0.31% Security and Commodity Brokers: Affiliated Managers Group, Inc. * 2,060 0.14% Ameriprise Financial, Inc. 6,800 0.21% Franklin Resources, Inc. 9,358 0.63% The Goldman Sachs Group, Inc. 3,300 0.19% 1.17% Service Necessity: Subsea 7 S.A. * ** 30,200 0.36% 0.36% Transportation By Air: Bristow Group Inc. 31,000 0.76% 0.76% Transportation Equipment: Autoliv, Inc. 4,600 0.15% Honeywell International Inc. 14,060 0.48% Navistar International Corporation * 9,400 0.16% Polaris Industries Inc. 4,600 0.20% The Boeing Company 10,527 0.47% TRW Automotive Holdings Corp * 6,200 0.14% 1.60% Transportation Services: Expedia, Inc. 15,807 0.46% 0.46% Total common stocks (cost $140,908,489) 97.56% Short-Term Investments: AIM Money market funds (.02013% at June 30, 2012) 5,209,662 3.15% Total short-term investments (cost $5,209,662) 3.15% Total investments (cost $146,118,151) 100.71% Other assets and liabilities, net -0.71% Total net assets $ 100.00% *Presently not producing dividend income **Foreign Investments (13.64% of net assets) AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Unaudited Financial Statements June 30, 2012 Summary of Significant Accounting Policies (a) General American Fidelity Dual Strategy Fund, Inc. (the Fund) is registered as an open-end, diversified management investment company under the Investment Company Act of 1940, as amended. The assets of the Fund were formerly held by American Fidelity Variable Annuity Fund A (Variable Annuity Fund A), which operated as an open-end, diversified management investment company from 1968 to 1998, and was a separate account of American Fidelity Assurance Company (AFA). The Fund’s investment objectives are primarily long-term growth of capital and secondarily the production of income. In order to achieve these investment objectives, the Fund normally invests in a diversified portfolio consisting primarily of common stocks. Shares of the Fund are only available to separate accounts of American Fidelity Assurance or other insurance companies to fund the benefits of variable annuity contracts. (b) Investments The Fund’s investments are valued based on market value quotations, when available. Investments in corporate stocks are valued by a third-party servicer, Interactive Data Services. Securities for which published quotations are not available are valued based on policies approved by the Fund’s Board of Directors, generally at the quotation obtained from pricing services, such as Bloomberg L.P. Securities whose values have been materially affected by what the Fund’s investment adviser identifies as a significant event occurring before the Fund’s assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the board of directors.Short-term investments are valued on the basis of cost, which approximates market, and include all investments with maturities less than one year. The Fund’s portfolio of investments is diversified such that not more than 5% of the value of the total assets of the Fund is invested in any one issuer and not more than 25% is invested in any one industry or group of similar industries. Management does not believe the Fund has any significant concentrations of credit risk. Realized gains and losses from investment transactions and unrealized appreciation or depreciation of investments are determined using the specific identification method on a first-in, first-out basis. Security transactions are accounted for on a trade-date basis. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Unaudited Financial Statements June 30, 2012 Dividend income is recorded on the ex-dividend date, and interest income is recorded on the daily accrual basis. For certain securities in which the exact dividend is unknown on the ex-dividend date, such as stock in foreign companies, an estimate of the dividend is recorded on the ex-dividend date, and any necessary adjustments are added to the Fund’s investment income on the date the dividend is received by the Fund. Any taxes withheld by foreign governments or any foreign exchange experience (gains or losses) incurred by investment in such securities are paid by the Fund and arerecorded as reductions of dividend income. The Fund intends to make income and capital gains distributions, if any, on an annual basis. All distributions will be reinvested in additional shares of the portfolio at net asset value. In 2012, the cost of purchases and proceeds from sales of securities, other than short-term securities, was $55,838,107 and $60,845,158 respectively, net of brokerage commissions. The gross unrealized appreciation and depreciation on investments at June30, 2012 for financial reporting purposes was $25,126,029 and $4,423,496 respectively. The Fund groups its financial assets measured in three levels, based on inputs and assumptions used to determine fair value.These levels are as follows: Level 1 – quoted prices in active markets for identical securities.Level 2–other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.).Level 3 – significant unobservable inputs (including the Fund’s own assumptions used to determine the fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s net assets as of June 30, 2012.See Schedule of Portfolio Investments for industry categorization. Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs - Level 3 – Significant Unobservable Inputs - Total (c) Income Taxes Management of the Fund believes that the Fund will continue to qualify as a “regulated investment company” under subchapterM of the Internal Revenue Code (theCode). Qualification as a regulated investment company relieves the Fund of any liability for federal income taxes to the extent its earnings are distributed in accordance with the applicable provisions of the Code. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Unaudited Financial Statements June 30, 2012 The Fund’s policy is to comply with all sections of the Code that apply to regulated investment companies and to distribute substantially all of its taxable income to shareholders. No provision for income taxes is thus required. During 2011, the Fund generated net capital loss for tax purposes of $11,027,513.These 2011 capital gains will be fully offset by the capital loss carryovers from prior years for tax purposes.Of the $9,152,593 in net capital loss carryover at December 31, 2011, $9,152,593 will not expire ifutilized by December 31, 2017. The Fund’s board of directors will not distribute a realized gain dividend to the extent a capital loss carryover offsets capital gains. Net investment income (loss) and net realized gains (losses) may differ for financial statement and tax purposes primarily because of losses deferred due to “wash sale” transactions. The character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. Also, due to the timing of dividend distributions, the fiscal year in which amounts are distributed may differ from the year that the income or realized gains (losses) were recorded by the Fund. The Fund recognizes and measures unrecognized tax positions in accordance with Financial Accounting Standards Board (FASB), Accounting Standards Codification (ASC) 740, Income Taxes.The Fund has no unrecognized tax positions as of December 31, 2011. As of December 31, 2011, the fund has no accrued interest and penalties related to unrecognized tax positions.The Fund would recognize interest accrued related to unrecognized tax positions in interest expense and penalties accrued in operating expense, should they occur. The tax years 2008 through 2011 remain open to examination by the major taxing jurisdictions to which the Fund is subject. The Fund is not currently under examination by any taxing authority and does not expect any material changes to its unrecognized tax positions within the next twelve months. (d) Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increase and decrease in net assets from operations during the reporting period. Actual results could differ from those estimates. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Unaudited Financial Statements June 30, 2012 (e) Distributions to Shareholders Dividends to shareholders from net investment income, if any, are paid annually.Dividends to shareholders from capital gains, if any are paid annually. These ordinary and capital gain dividends are paid as required to comply with Federal tax requirements.Distributions to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. A capital gain distribution was not declared in 2011 or 2010. (f) Recent Accounting Pronouncements In May 2011, the FASB issued Accounting Standards Update No. 2011-04, Fair Value measurement (Topic 820) – Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs (ASU No. 2011-04). ASU No. 2011-04 establishes common requirements for measuring fair value and for disclosing information about fair value measurements. ASU No. 2011-04 is effective during interim and annual periods beginning after December15, 2011. Management is currently evaluating the impact the adoption of ASU No. 2011-04 will have on the Fund’s financial statements and related disclosures. Transactions With Affiliates The Fund receives advisory services under a management and investment advisory agreement with AFA that provides for fees to be paid to AFA at an annual rate of 0.50% of the Fund’s average daily net assets. AFA has engaged four sub-advisors who receive fees based on a percentage of the Fund’s daily net assets. The subadvisors’ fees are paid by AFA. AFA pays all other expenses of the Fund except investment advisory fees and brokerage fees. The Fund will not reimburse AFA at a later time for any such amounts. Certain officers and directors of the Fund are also officers and directors of AFA. Distributions to Shareholders Dividends for 2012 will be declared sometime before September 15, 2012.On November15, 2011, a dividend of $0.10 per share was distributed from ordinary income, which amounts to $1,600,000.There were no capital gains for 2011. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Unaudited Financial Statements June 30, 2012 The tax character of distributions paid during the six month ended June 30, 2012 and years ended December 31, 2011 was as follows: Distribution to Shareholders: Dividends paid from: Ordinary income $ — 1,600,000 Long-term capital gain — — — 1,600,000 Return of capital — — Total distributions to shareholders $ — 1,600,000 As of December31, 2011, the components of distributable earnings on a tax basis were as follows: Undistributed ordinary income $ 1,767,764 Undistributed long-term loss Unrealized appreciation 12,900,303 Distributable earnings $ 5,515,474 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Unaudited Financial Statements June 30, 2012 Changes From Capital Stock Transactions As of six months ended June 30, 2012 and year ended December 31, 2011, 200,000,000 shares of $0.001 par value capital stock were authorized. Transactions in capital stock were as follows: Shares sold 69,995 162,687 $ 767,302 1,699,963 Shares issued in reinvestment of dividends and distributions — 155,024 — 1,600,000 69,995 317,711 767,302 3,299,963 Shares redeemed Increase (decrease) in net assets derived from capital stock transactions $ Subsequent Events The Fund has evaluated subsequent events through the date the financial statements were issued. EXPENSE EXAMPLE As a shareholder of the Fund, you incur a management fee.The following Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2012 - June 30, 2012). Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expense that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period; however, you may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.As a result, the second line of the table is useful in comparing ongoing costs only; it will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Expense Example Table Beginning Account Value January 1, 2012 Ending Account Value Value June 30, 2012 Expenses Paid During Period* Jan. 1 - June 30, 2012 Actual Hypothetical (Assumes 5% return before expenses) *Expenses are equal to the Fund’s annualized expenses ratio of 0.50%, multiplied by the average account value over the period, multiplied by 0.4945355 (the number of days in most recent fiscal half-year/366 (to reflect the one-half year period)). PORTFOLIO HOLDINGS The following table depicts the portfolio holdings of the Fund by type of security and industry sector, showing the percentage of net asset value or total investments attributable to each as of June 30, 2012. Portfolio Holdings Percentage of Net Assets Amusement and Recreation Services: 0.31% Apparel and Accessory Stores: 2.83% Apparel and Other Finished Products: 0.22% Auto Dealers, Gas Stations: 0.69% Building Materials and Garden Supplies: 1.73% Business Services: 13.19% Chemicals and Allied Products: 10.62% Communications: 2.83% Depository Institutions: 2.19% Durable Goods, Wholesale: 0.32% Eating and Drinking Places: 1.08% Electric, Gas, and Sanitary Services: 2.70% Electronic and Other Electric Equipment: 4.47% Engineering, Accounting, Research, Mgmt and Relation Services: 0.15% Fabricated Metal Products: 0.64% Food and Kindred Products: 3.07% Food Stores: 0.56% Furniture and Fixtures: 0.13% General Merchandise: 1.60% Heavy Construction Non-Building: 0.78% Holding and Other Investment Offices: 1.60% Home Furniture and Equipment: 0.58% Hotels, Other Lodging Places: 0.22% Industrial Machinery and Equipment: 8.59% Instruments and Related Products: 7.54% Insurance Carriers: 6.86% Leather and Leather Products: 0.43% Lumber and Wood Products: 1.17% Metal Mining: 0.50% Mining, Quarry Nonmetal Minerals: 0.06% Miscellaneous Retail: 1.69% Nondepository Institutions: 1.39% Nondurable Goods-Wholesale: 1.79% Oil and Gas Extraction: 6.28% Paper and Allied Products: 0.35% Petroleum Refining and Related Industries: 1.73% Primary Metal Industries: 0.18% Printing, Publishing, & Allied Lines: 0.18% Railroad Transportation: 0.67% Real Estate: 0.98% Rubber & Miscellaneous Plastic Products: 0.31% Security and Commodity Brokers: 1.17% Service Necessity: 0.36% Transportation By Air: 0.76% Transportation Equipment: 1.60% Transportation Services: 0.46% Short-Term Investments: 3.15% Other assets and liabilities, net (0.71)% Total net assets 100.00% AVAILABILITY OF PORTFOLIO HOLDINGS AND PROXY VOTING POLICIES AND RECORD The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.Each of (1) the Fund’s Form N-Q, (2) a description of the policies and procedures that the Fund, its investment advisor and its sub-advisors use to determine how to vote proxies relating to its portfolio securities holdings, and (3) information regarding how the Fund voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available without charge, upon request, by contacting the Fund at 1.800.662.1106, va.help@af-group.com or P.O. Box 25520, Oklahoma City, OK 73125-0520.The information is also available on the SEC’s website at http//www.sec.gov and at the SEC’s Public Reference Room in Washington, D.C.Information on the operation of the Public Reference Room may be obtained by calling 1.800.SEC.0330. PARTICIPANTS’ BENEFITS As a participant of American Fidelity Dual Strategy Fund, Inc., you benefit from a number of valuable and helpful services that help you meet your investment needs.Some of the services you currently enjoy are the following: RE-INVESTMENT WITHOUT CHARGE Dividends and interest from investment income, as well as capital gain contributions, are automatically re-invested without charge. PROFESSIONAL MANAGEMENT Knowledgeable, full-time management constantly monitors market opportunities for your fund. CAPITAL FULLY INVESTED Accumulation units are issued in full and fractional amounts so that your net payments are immediately available for investment purposes. PERSONAL SERVICE Continuous personal service is available to you through the team of American Fidelity-trained, salaried representatives or directly from the Annuity Services Department in our home office. Board of Directors DAVID R. CARPENTER, Chairman American Fidelity Executive Vice President Dual Strategy American Fidelity Corporation Fund, Inc. JO ANN DICKEY Retired Senior Vice President – Internal Audit American Fidelity Corporation MARK H. McCUBBIN Chief Executive Officer McCubbin Hosiery, LLC G. RAINEY WILLIAMS, JR. President and Chief Operating Officer Marco Holding Corporation Safekeeping of Securities InvestTrust, N.A. Oklahoma City, Oklahoma Independent Auditors KPMG, LLP Oklahoma City, Oklahoma Underwriter American Fidelity Securities, Inc. Oklahoma City, Oklahoma Member FINRA Investment Advisor American Fidelity Assurance Company Oklahoma City, Oklahoma Investment Sub-Advisors Beck, Mack & Oliver LLC New York, New York Quest Investment Management, Inc. Portland, Oregon The Renaissance Group LLC (d/b/a Renaissance Investment Management) Covington, Kentucky WEDGE Capital Management LLP Charlotte, North Carolina Board of Directors GREGORY S. ALLEN American Fidelity Chief Executive Officer Assurance Company Maine Street Holdings, Inc. JOHN M. BENDHEIM, JR. President Bendheim Enterprises, Inc. LYNDA L. CAMERON Vice-President Cameron Associates, Inc. WILLIAM M. CAMERON Chairman of the Board, President and Chief Executive Officer American Fidelity Corporation WILLIAM E. DURRETT Senior Chairman of the Board American Fidelity Corporation CHARLES R. EITEL Founder Eitel & Armstrong Consulting THEODORE M. ELAM Attorney McAfee and Taft A Professional Corporation PAULA MARSHALL Chief Executive Officer The Bama Companies, Inc. TOM J. MCDANIEL President American Fidelity Foundation STEPHEN M. PRESCOTT, M.D. Physician/Scientist and President Oklahoma Medical Research Foundation For More Information To obtain information: By telephone: Call 1.800.662.1106 By mail Write to: American Fidelity Dual Strategy Fund, Inc. P. O. Box 25520 Oklahoma City, OK73125-0520 By E-mail Send your request to: va.help@af-group.com On the Internet Text-only versions of fund documents can be viewed online or downloaded from the SEC’s web site:http://www.sec.gov You may also obtain copies of fund documents by visiting the SEC’s Public Reference Room in Washington, DC (phone 1.800.SEC.0330) or by sending your request and a duplicating fee to the SEC’s Public Reference Section, Washington, DC20549-6009. 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 GVA-277 Information Published 8/2012 Item 2: Code of Ethics Not applicable to Semi-Annual Report Item 3: Audit Committee Financial Expert Not applicable to Semi-Annual Report. Item4: Principal Accountant Fees and Services Not Applicable to Semi-Annual Report. Item 5: Audit Committee of Listed Registrants Not Applicable to Registrant. Item 6: Schedule of Investments Not Applicable.See Schedule of Portfolio Investments included in Item 1. Item 7: Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies Not Applicable to Registrant. Item 8: Portfolio Managers of Closed-End Management Investment Companies Not Applicable to Registrant. Item 9: Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers Not Applicable to Registrant. Item 10: Submission of Matters to a Vote of Security Holders There have been no material changes to the procedures adopted by the Board on February 7, 2007 by which shareholders may recommend nominees to the Registrant’s Board of Directors.Following are the procedures that were adopted by the Board in 2007: “When formulating its director recommendations, the Board of Directors will consider any written recommendations received from shareholders of the Fund identifying the nominee and stating the nominee’s qualifications.Shareholders can send recommendations to American Fidelity Dual Strategy Fund, Inc., Attention:Corporate Secretary, 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106.The Board of Directors evaluates all nominees for director in the same manner regardless of the source of the recommendation. Nominees for director must possess the following minimum qualifications:experience in the business community, proficiency in business matters (particularly investment, finance, legal or accounting matters), and exceptional personal integrity.In identifying and evaluating nominees for director, including nominees recommended by shareholders, the Board of Directors will implement such processes as it deems appropriate, including, in its sole discretion, retaining a third party or third parties to identify or evaluate or assist in identifying or evaluating potential nominees. When formulating its director recommendations, the Board of Directors will also consider any advice and recommendations offered by the Fund’s executive officers.However, at a minimum, each nominee for director must (i) meet the minimum qualifications set forth above, (ii) complete and sign the Fund’s Director and Officer Questionnaire in a form deemed appropriate by the Board of Directors prior to his or her nomination and (iii) provide biographical information upon request.Each director must, no less frequently than annually, complete and sign a Director and Officer Questionnaire in a form deemed appropriate by the Board of Directors.” Item 11: Controls and Procedures Based on their evaluation (as required by Rule 30a-3(b)) of the Fund’s Disclosure Controls and Procedures (as defined in Rule 30a-3(c)) as of a date within 90 days of the filing date of this report, each of David R. Carpenter, the principal executive officer, and Robert D. Brearton, the principal financial officer, has concluded that, in his judgment, the Fund’s Disclosure Controls and Procedures are effective. There was no change in the Fund’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Fund’s last fiscal half-year that has materially affected, or is reasonably likely to materially affect, the Fund’s internal control over financial reporting. Item 12: Exhibits (a)(1) Not applicable to Semi-Annual Report. (a)(2) Separate certifications of Principal Executive Officer and Principal Financial Officer as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable to Registrant. (b) Certification of Principal Executive Officer and Principal Financial Officer required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned duly authorized officer. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. By: Name: Title: /S/David R. Carpenter David R. Carpenter President and Principal Executive Officer Date:July 24, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the dates indicated. By: Name: Title: /S/David R. Carpenter David R. Carpenter President and Principal Executive Officer Date:July 24, 2012 By: Name: Title: /S/Robert D. Brearton Robert D. Brearton Executive Vice President and Principal Financial Officer Date:July 24,2012 Exhibit (a)(2) OFFICER’S CERTIFICATION I, David R. Carpenter, certify that: 1. I have reviewed this report on Form N-CSR of American Fidelity Dual Strategy Fund, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements and other information included in this report fairly present in all material respects the financial condition, results of operations, changes in net assets, and cash flows (if the financial statements are required to include a statement of cash flows) of the registrant as of, and for, the periods presented in this report. 4. The registrant’s other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report based on such evaluation; and (d) disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. 5. The registrant’s other certifying officer(s) and I have disclosed to the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions): (a) all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and (b) any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control over financial reporting. Date:July 24, 2012 By: /S/David R. Carpenter Name:David R. Carpenter Title:President & Principal Executive Officer OFFICER’S CERTIFICATION I, Robert D. Brearton, certify that: 1.I have reviewed this report on Form N-CSR of American Fidelity Dual Strategy Fund, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements and other information included in this report fairly present in all material respects the financial condition, results of operations, changes in net assets, and cash flows (if the financial statements are required to include a statement of cash flows) of the registrant as of, and for, the periods presented in this report. 4. The registrant’s other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in rule 30a-3(c) under the Investment Company Act) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: a) designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; b) designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; c) evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report based on such evaluation; and d) disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. 5. The registrant’s other certifying officer(s) and I have disclosed to the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions): a) all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and b) any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control over financial reporting. Date:July 24,2012 By: /S/Robert D. Brearton Name:Robert D. Brearton Title:Executive President & Principal Financial Officer Exhibit (b) Certification of Periodic Financial Report Pursuant to Section 906 of the Sarbanes-Oxley Act In connection with the Form N-CSR of the registrant for the period ended June 30, 2011, the undersigned hereby certify pursuant to Section 906 of the Sarbanes-Oxley Act that: 1.The attached Form N-CSR report of the registrant fully complies with the requirements of Sections 13(a) or 15(d) of the Securities Exchange Act of 1934, and 2.The information contained in such N-CSR report fairly presents, in all material respects, the financial condition and results of operation of the registrant as of and for the periods presented in the report. Dated:July 24, 2012 /S/David R. Carpenter Name:David R. Carpenter Title:President & Principal Executive Officer /S/Robert D. Brearton Name:Robert D. Brearton Title:Executive President & Principal Financial Officer
